DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 28, 2019 and February 5, 2021 are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 8, 10, 12-15, 17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0251794 to Bittar et al. (hereinafter Bittar) (cited in IDS dated 05/28/2019).
Regarding independent claim 1, Bittar discloses a method (method for obtaining 3D image of the region around a borehole, at least para. 0020) comprising:

using the dielectric logging tool to generate a first transient waveform (cable 42 has conductors for transporting power to the tool 34, at least para. 0025 and 0032) and transmit the first transient waveform via transmission line to at least one of the one or more antennas (the transmitter 902 generates a short EM pulse wave and emits it into space, at least para. 0032), and measure at least one second transient waveform received via transmission line (at least cable 708 and para. 0028), in response to transmission of the first transient waveform, from at least one of the one or more antennas (the receiver start sampling the reflected signals, at least para. 0032); and
analyzing the first and second transient waveforms in the time domain to determine at least one dielectric property of the formation (the data acquisition module 36 receives and analyzes the signals, at least para. 0024 and 0031-0032).
Illustrated below is Fig. 2 of Bittar, marked and annotated for the applicant’s reference. 

    PNG
    media_image1.png
    750
    692
    media_image1.png
    Greyscale

Regarding claim 4, Bittar discloses wherein the at least one second transient waveform comprises a waveform reflected at the at least one antenna to which the first transient waveform was transmitted (the waveform received by the receiver, at least para. 0032 and 0034).

Regarding claim 10, Bittar discloses wherein the one or more antennas are mounted on one or more pads secured to a wireline tool body (at least Fig. 2, antennas 302 and 402 are mounted to sensing pad 36, at least para. 0025), the method comprising generating and transmitting first transient waveforms and receiving second transient waveforms for a plurality of depths along the borehole (the pulse transmitter 902 generates transient waveforms and the antennas receive the waveforms, at least para. 0031), and creating a log of the dielectric property of the formation based on the first and second transient waveforms (the storage unit 918 creates a log, at least para. 0031) and wherein the dielectric logging tool comprises a plurality of antennas mounted at different azimuthal positions about an axis of the wireline tool body (at least Figs. 3 and 4, multiple azimuthally spaced antennas can be employed, para. 0028), the method further comprising generating a dielectric image of the formation based on an analysis of the first and second transient waveforms (3D image map is obtained, at least para. 0023).  
Regarding claim 12, Bittar discloses wherein the one or more antennas are mounted on a rotating bottom hole assembly (the antennas are mounted on a rotating head, at least para. 0028), the method further comprising generating a dielectric image ofPRELIMINARY AMENDMENTPage 4 Application Number: UnknownDkt: 164.2014-IPM-089988 U1 USthe formation based on an analysis of the first and second transient waveforms for a plurality of rotational positions (the 3D image is formed based on the waveforms, at least para. 0023 and 0028)

one or more antennas for disposal adjacent to a formation to be characterized (at least Figs. 2-4, 5A, antennas, 302 and 402 and at least para. 0026-0029);
one or more transmission lines connected, at respective first ends thereof, to the one or more antennas (at least Fig. 5a, cable 708 and para. 0028);
an electronics module connected to the one or more transmission lines at respective second ends thereof (Fig. 2, at least logging tool 34 and para. 0025), the electronics module comprising a source configured to generate a first transient waveform for transmission to at least one of the one or more antennas (at least EM pulse transmitter 902, para. 0031) and a receiver to receive and measure at least one second transient waveform received from at least one of the one or more antennas in response to transmission of the first transient waveform (pulse wave receivers, at least para. 0031); and
processing circuitry configured to analyze the first and second transient waveforms in the time domain to determine at least one dielectric property of the formation (Fig. 6, at least control unit 902, para. 0031-0032).  
Regarding claim 14, Bittar discloses wherein the one or more antennas, the one or more transmission lines, and the electronics module are integrated into a dielectric logging tool (logging tool 34 include the antennas 302, 402, cable 708, at least para. 0024 and 0028).  
Regarding claim 15, Bittar discloses wherein the processing circuitry is at least one of integrated into the dielectric logging tool and in remote communication with the dielectric 
Regarding claim 17, Bittar discloses wherein the dielectric logging tool is at least one of a wireline logging tool and a sub within a bottom hole assembly (the tool can be employed in wireline tools, at least para. 0028).
Regarding claim 19, Bittar discloses multiple antenna disposed at different azimuthal positions about an axis of the dielectric logging tool (multiple azimuthally-spaced antennas can be employed, at least para. 0028).
Regarding claim 20, Bittar discloses at least one antenna aligned azimuthally and at least one antenna aligned vertically within the dielectric logging tool (since multiple azimuthally-spaced antennas can be employed at least one of them is going to be vertically aligned, at least para. 0028).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 5, 9 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bittar.
Regarding claim 2, Bittar discloses wherein the first transient waveform is transmitted to an antenna that is coupled to the formation (at least Fig. 7 and para. 0033-0034, the antennas are mounted on the mandrel for LWD applications and the tool includes an array of EM short-pulse transmitters).
Bittar fails to disclose that the antenna is capacitively or galvanically coupled to the formation.  However, Bittar discloses that the stand-off distance between the antennas and the borehole way may vary with the tool-face angle in eccentric boreholes and that outside the borehole are different formations from which signals are received (at least para. 0034).  Therefore, Bittar at least suggests that the antenna can be coupled to the formation in a variety of forms.  It is furthermore, well known to capacitively or galvanically couple the antennas to the formation based on the type of formation. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have capacitively or galvanically coupled to antenna to 
Regarding claims 5 and 24, Bittar discloses analyzing the first and second transient waveforms (the processing and storage unit 918 processes the received signal to extract measurement information, at least para. 0032).
Bittar fails to disclose that the analysis comprises using inversion to adjust one or more dielectric parameters in a computational model of the formation, and wherein the inversion is based on at least one of PRELIMINARY AMENDMENTPage 3time-domain data samples selected from the measured second transient waveform and a transient waveform computed based on the first transient waveform in conjunction with the computational model of the formation and a time-frequency map obtained from the measured second transient waveform by short-time frequency transform.  
However, Bittar discloses that travel time inversion combined with the measurement of drilling fluid properties with a so-called "mud cell", enables accurate determination of the borehole geometry and the eccentering of the tool. From the borehole geometry measurements, an accurate 3D model of the borehole can be constructed and displayed (at para. 0041).  Bittar further discloses that the processing of reflected signals need not be limited to simple time-of-flight measurements. The tool can analyze reflection amplitudes, shapes, and waveform coda (signals indicative of multiple reflections or multiple scattering of the transmitted pulse) to determine formation properties, formation structural information, formation fluid properties, borehole fluid properties, borehole geometry, invasion zone 
Therefore, Bittar suggests that the analysis comprises using inversion to adjust one or more dielectric parameters in a computational model of the formation, and wherein the inversion is based on at least one of PRELIMINARY AMENDMENTPage 3time-domain data samples selected from the measured second transient waveform and a transient waveform computed based on the first transient waveform in conjunction with the computational model of the formation and a time-frequency map obtained from the measured second transient waveform by short-time frequency transform.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Bittar so that the analysis comprises using inversion to adjust one or more dielectric parameters in a computational model of the formation, and wherein the inversion is based on at least one of PRELIMINARY AMENDMENTPage 3time-domain data samples selected from the measured second transient waveform and a transient waveform computed based on the first transient waveform in conjunction with the computational model of the formation and a time-frequency map obtained from the measured second transient waveform by short-time frequency transform, as suggested by Bittar.  This would have been done to construct and display an accurate 3D model of the borehole, as taught by Bittar at para. 0041. 
Regarding claim 9, Bittar discloses determining a geophysical property of the formation from the determined at least one dielectric property (at least para. 0044).
Bittar fails to disclose that such determination is done by using a rock physics model.  

  Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Bittar to determine a geophysical property of the formation using a rock physics model, as suggested by Bittar.  This would have been done to obtain an accurate 3D image of the formation, as taught by Bittar at para. 0041

Claim 3, 21-23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bittar in view of US 8,316,936 to Roddy et al. (hereinafter Roddy).
Regarding claims 3 and 21, Bittar discloses wherein the first transient waveform is transmitted to an antenna (the transmitter 912 generates a short electromagnetic pulse wave and emits it into space through the transmitting antenna, at least para. 0032).
Bittar fails to disclose that the antenna is a microstrip antenna.  
In the same field of endeavor, Roddy discloses a plurality of MEMS sensor strips having antennas (col. 10, ll. 66-67 and col. 11, ll. 9-17).  That is, Roddy disclose a microstrip antenna.

Regarding claim 22, Bittar fails to disclose wherein at least one of the one or more antennas is configured based on an expected dielectric property of the formation to have a resonance frequency that maximizes sensitivity to changes in the dielectric property of the formation.  
In the same field of endeavor, Roddy discloses in embodiments, MEMS sensors having different RFID tags, i.e., antennas that respond to RF waves of different frequencies and power the RFID chip in response to exposure to RF waves of different frequencies, may be added to different wellbore compositions (at col. 11, ll. 9-18).  That is, Roddy teaches or at least suggests that the one or more antennas are configured based on an expected dielectric property of the formation to have a resonance frequency that maximizes sensitivity to changes in the dielectric property of the formation. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Bittar so that the one or more antennas is configured based on an expected dielectric property of the formation to have a resonance frequency that maximizes sensitivity to changes in the dielectric property of the formation, as taught by Roddy.  This would have been done to scan different wellbore compositions as taught by Roddy at least at col. 11, ll. 9-13.
Regarding claim 23, Bittar fails to disclose multiple microstrip antennas configured for different resonant frequencies.  

Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Bittar so that the microstrip antenna is configured for different resonant frequencies, as taught by Roddy.  This would have been done to scan different wellbore compositions as taught by Roddy at least at col. 11, ll. 9-13.
Regarding claim independent claim 26, Bittar discloses a dielectric logging tool (at least Fig. 2, wireline logging tool 34 and para. 0021 and 0025) comprising:
a tool body for deployment in a borehole (logging tool 34, para. 0025);
mounted on the tool body, one or more microstrip antennas for disposal adjacent to a formation to be characterized (Figs. 3 and 4, antenna arrangement, at least para. 0026);
one or more transmission lines connected, at respective first ends thereof, to the one or antennas (at least cable 708 and para. 0028); and
an electronics module connected to the one or more transmission lines at respective second ends thereof (data acquisition module 36), the electronics module comprising a source configured to generate a transient waveform for transmission to the one or more antennas and a receiver to receive and measure one or more transient waveforms reflected by the one or more antennas (an EM pulse transmitter 912 generates an EM pulse wave, at least para. 0024 and 0031-0032).
Bittar fails to disclose that the antenna is a microstrip antenna.  
In the same field of endeavor, Roddy discloses a plurality of MEMS sensor strips having antennas (col. 10, ll. 66-67 and col. 11, ll. 9-17).  That is, Roddy disclose a microstrip antenna.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9,063,244 to Allen discloses a method and apparatus for estimating a property of an earth formation penetrated by a borehole using EM waves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS X RODRIGUEZ whose telephone number is (571)431-0716.  The examiner can normally be reached on M-Th 8h20-16h50; F 8h20-16h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858